                           United States District Court
                                     for the
                           Southern District of Florida

Robert Sarhan, Anabella Soury,           )
Plaintiffs,                              )
                                         )
v.                                       )
                                           Civil Action No. 19-20368-Civ-Scola
                                         )
H&H Investors, and others,               )
Defendants.                              )
                                         )

       Opinion Order Denying Motion for Permission to Appeal
In Forma Pauperis, and Certifying that Appeal is Not Taken in Good Faith
      This matter is before the Court on a motion for permission to appeal in
forma pauperis (the “Motion,” ECF No. 35) filed by Plaintiffs Robert Sarhan and
Anabella Soury (collectively, “Sarhan”).
      “Motions for leave to proceed in forma pauperis on appeal are governed by
Rule 24 of the Federal Rules of Appellate Procedure.” Thompson v. Teebagy, No.
16-62055, 2016 WL 11198672, *1 (S.D. Fla. Nov. 7, 2016) (Williams, J.). Rule 24
provides, in relevant part, that:
      a party to a district-court action who desires to appeal in forma
      pauperis must file a motion in the district court. The party must
      attach an affidavit that:
             (A) shows in the detail prescribed by Form 4 of the Appendix
             of Forms the party's inability to pay or to give security for fees
             and costs;
             (B) claims an entitlement to redress; and
             (C) states the issues that the party intends to present on
             appeal.
Fed. R. App. P. 24(a)(1). Further “[a]n appeal may not be taken in forma pauperis
if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C.
§ 1915(a)(3).
       First, the Motion raises substantial doubt as to whether Sarhan is unable
to pay the costs of an appeal. The record reflects that Sarhan has spent $29,500
“or more” in this and related litigation in Florida state court. (ECF No. 35 at p.
5.) And, to be sure, Sarhan paid the filing fee in the district court and never
sought leave to proceed in forma pauperis. (ECF No. 1.) Further, Sarhan’s
financial disclosures reveal that he owns a $800,000 home (subject to related
foreclosure proceedings); that he earns $2,500 a month—$500 from rental
income and $2,000 from his job as a chauffeur (a job that he apparently quit of
his own volition for personal reasons); that he holds $3,000 in cash; and that he
keeps $3,200 in a checking account with Bank of America. Sarhan also drives a
2015 Mercedes C-300. Were it necessary to the adjudication of the Motion, the
Court would be hard pressed to find on those facts that Sarhan is unable to pay
the costs of this appeal.
       But the Court need not make such a finding because this appeal is not
taken in “good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates good faith
by seeking appellate review of any issue that is not frivolous when examined
under an objective standard.” Ghee v. Retailers Nat’l Bank, 271 F. App’x 858,
859 (11th Cir. 2008). An appeal filed in forma pauperis is frivolous “when it
appears the plaintiff has little or no chance of success,” meaning that the “factual
allegations are clearly baseless or that the legal theories are indisputably
meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (internal
quotation marks omitted).
       Recognizing the awkwardness of opining on the substance of an appeal of
its own order, the Court nonetheless submits that this appeal is “indisputably
meritless.” Id. Sarhan initiated this federal action by “removing” a Florida state
court foreclosure proceeding on the eve judicial sale, and then filing a 93-page,
fourteen-count shotgun complaint against the Florida judges who ruled against
him, opposing counsel, the court reporter and others. Procedurally, the Court is
unaware of any authority permitting a party to bring a case in this manner.
Substantively, nearly all the claims or “arguments” raised in the complaint
challenge the validity of, or expressly seek to “void,” the judgment of foreclosure
entered in the seven-year-old state court proceeding. (ECF No. 1 at p. 1 (titled:
“COMPLAINT AND INJUNCTION RELIEF TO VOID A STATE COURT
JUDGMENT”).) The Rooker-Feldman doctrine deprives federal district courts of
jurisdiction over such claims. (ECF No. 13 at pp. 1-2); Zamore v. Deutsche Bank
Nat’l Trust Co., -- F. App’x --, 2019 WL 1332329, at **2-3 (11th Cir. Mar. 25,
2019) (affirming dismissal under Rooker-Feldman doctrine where requested relief
“would effectively nullify the state court judgment” of foreclosure (quoting Casale
v. Tilman, 558 F.3d 1258, 1260 (11th Cir. 2009)). And the two claims not barred
by the Rooker-Feldman doctrine—against the FBI, Florida’s Governor and Miami-
Dade County for not protecting Sarhan from “mortgage fraud and public
corruption” or otherwise returning his calls—were already deemed frivolous by
this Court. (ECF No. 13 at p. 3.)
       Not only are the legal positions furthered in this appeal lacking in good
faith, but Sarhan’s conduct before this Court may well exhibit bad faith. The
instant removal occurred on the eve of the judicial foreclosure sale in the state
court, and on the heels of a prior unsuccessful removal attempt in early 2018.
See H&H Invs. v. Sarhan, No. 18-20088, 2018 WL 3730899 (S.D. Fla. Mar. 29,
2018) (Otazo-Reyes, Mag. J.) adopted by 2018 WL 3730227 (S.D Fla. May 18,
2018) (Martinez, J.). When coupled with the frivolity of the claims asserted, it is
apparent that Sarhan is using the federal courts to delay the foreclosure sale
and to disparage those who he feels have wronged him, including nearly every
judge who has presided over this case (including this judge (see ECF No. 31 at
p. 2)). In sum, the Court finds this appeal lacks good faith and is being pursued
without a proper purpose. Cf. 28 U.S.C. § 1927; Meidinger v. Healthcare Indus.
Oligopoly, 391 F. App’x 777, 779-80 (11th Cir. 2010).
        Accordingly, the Court denies the motion for permission to appeal in forma
pauperis (ECF No. 35). Further, the Court certifies, under 28 U.S.C. §
1915(a)(3), that this appeal is not taken in good faith, and the Clerk shall notify
the Eleventh Circuit Court of Appeal of same. See Fed. R. App. P. 24(a)(4).
      Done and ordered, in chambers, at Miami, Florida, on March 28, 2019.




                                            Robert N. Scola, Jr.
                                            United States District Judge
